NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


M.O.,                                        )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D16-1903
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 26, 2017.

Appeal from the Circuit Court for
Hillsborough County; Robert A. Bauman,
Judge.

Jason D. Sammis and Leslie M. Sammis,
Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cornelius C. Demps,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             We affirm the circuit court's adjudication of delinquency and sentence in all

respects except the restitution order, which, on the State's confession of error, we

reverse and remand for the court to render proper findings. See M.W.G. v. State, 945
So. 2d 597, 601 (Fla. 2d DCA 2006) ("When no evidence of what the child could

reasonably be expected to earn is presented at the restitution hearing, the trial court

cannot make a finding on this issue.")

              Affirmed in part; reversed in part; remanded.



NORTHCUTT, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                           -2-